[Cite as State ex rel. Baker v. Court of Common Pleas, 2016-Ohio-7769.]


                                           COURT OF APPEALS
                                          STARK COUNTY, OHIO
                                       FIFTH APPELLATE DISTRICT


STATE OF OHIO, EX REL.                            :            JUDGES:
MICHAEL L. BAKER                                  :            Hon. Sheila G. Farmer, P.J.
                                                  :            Hon. W. Scott Gwin, J.
        Petitioner                                :            Hon. Patricia A. Delaney, J.
                                                  :
-vs-                                              :
                                                  :
COURT OF COMMON PLEAS/                            :            CASE NO. 2016CA00065
ADULT PAROLE AUTHORITY                            :
                                                  :
        Respondent                                :            OPINION




CHARACTER OF PROCEEDING:                                       Writ of Habeas Corpus




JUDGMENT:                                                      Dismissed




DATE OF JUDGMENT:                                              November 14, 2016




APPEARANCES:

For Petitioner                                                 For Respondent

MICHAEL L. BAKER, Pro Se                                       JOHN D. FERRERO
200 High Street S. W.                                          Stark County Prosecuting Attorney
Apt. 702                                                       By: KRISTINE W. BEARD
Canton, OH 44701                                               Assistant Prosecuting Attorney
                                                               110 Central Plaza South, Suite 510
                                                               Canton, OH 44702-1413
Stark County, Case No. 2016CA00065                                                           2

Farmer, P.J.

        {¶1}   Petitioner, Michael L. Baker, has filed a petition for writ of habeas corpus.

In paragraph four of the petition, he avers he is being unlawfully detained in the Belmont

Correctional Institution.

        {¶2}   A review of the complaint reveals Petitioner has failed to attach the

necessary commitment papers in compliance with R.C. 2745.04(D). The only commitment

paper attached to the petition is a sentencing entry out of Canton Municipal Court Case

Number 2015CRB05765. This entry does not sentence Petitioner to prison. Therefore,

there are additional commitment papers which have not been attached.

        {¶3}    The Supreme Court has held failure to comply with this requirement is a

fatal defect which cannot be cured, “[C]ommitment papers are necessary for a complete

understanding of the petition. Without them, the petition is fatally defective. When a petition

is presented to a court that does not comply with R.C. 2745.04(D), there is no showing of

how the commitment was procured and there is nothing before the court on which to make

a determined judgment except, of course, the bare allegations of petitioner's application.”

Bloss v. Rogers, 65 Ohio St.3d 145, 602 N.E.2d 602.

        {¶4}   See also, Boyd v. Money, 82 Ohio St.3d 388, wherein the Supreme Court

held, “Habeas corpus petitioner's failure to attach pertinent commitment papers to his

petition rendered petition fatally defective, and petitioner's subsequent attachment of

commitment papers to his post-judgment motion did not cure the defect.” R.C. 2745.04(D).

        {¶5}   We find the failure to include all pertinent commitment papers has made a
Stark County, Case No. 2016CA00065                                                 3


complete understanding of the Petition impossible.   For this reason, the petition is

dismissed.



By Farmer, P.J.

Gwin, J. and

Delaney, J. concur.




SGF/as 1103